Citation Nr: 1609032	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to January 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded in August 2015 for a VA examination.  An examination was provided in December 2015.  The examiner was unable to test the Veteran's hearing and stated that the Veteran's response reliability was poor.  The examiner noted that he was able to have a conversation with the Veteran with no issues.  The examiner determined that due to the inconsistencies of the Veteran's responses he could not provide an accurate opinion regarding the etiology and type of hearing loss the Veteran may or may not have without resorting to speculation.  

The Veteran still contends that he has problems hearing, particularly the television or radio.  He stated that in order for it to be loud enough for him to hear, it is too loud for everyone else around him and he constantly receives complaints from his family.  

Previous VA examinations in April 2009 and August 2011 noted that the Veteran did not have bilateral hearing loss for VA purposes.  The April 2009 VA examination additionally noted Maryland CNC scores are not reported because reliable results could not be obtained and that the Veteran's responses were highly inconsistent with peripheral auditory sensitivity and previous speech discrimination test results.  The April 2011 VA examiner determined that the Veteran did not have hearing loss that was related to active duty service.  A March 2011 private audiogram, however, shows hearing loss for VA purposes, but does not indicate if the Maryland CNC test was used.  

As the examinations provided have been inconsistent with regard to severity of the Veteran's hearing loss and cannot be used to determine etiology, the Board finds that another VA examination is required.  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) and Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss; in particular, whether the Veteran's post-service hearing disorder is due in whole or in part to noise exposure during active service.  The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the audiologist, who must acknowledge receipt and review of these materials in any report generated.

b.  The audiologist must review all medical evidence associated with the claims file.  In particular, the Board draws the audiologist's attention to the previous VA and private audiological examinations.

c.  If a new examination is necessary, all indicated tests and studies must be performed.

d.  The audiologist must take a complete history from the Veteran as to his noise exposure before, during, and after service to include but not limited to the Veteran's exposure to artillery fire in service, and any post-service noise exposure through occupation or recreation.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's current hearing disorder and/or tinnitus is due in whole or in part to his noise exposure during active service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




